EXHIBIT 10.1

FIRST PACTRUST BANCORP, INC.

2003 STOCK OPTION AND INCENTIVE PLAN

NON-QUALIFIED STOCK OPTION AGREEMENT

NQSO NO.                                  

         This Option is granted on ___________________ (the "Grant Date"), by
First PacTrust Bancorp, Inc., a Maryland-chartered corporation (the
"Corporation"), to                                   (the "Optionee"), in
accordance with the following terms and conditions:

         1. Option Grant and Exercise Period. The Corporation hereby grants to
the Optionee a Non-Qualified Stock Option ("Option") to purchase, pursuant to
the First PacTrust Bancorp, Inc. 2003 Stock Option and Incentive Plan, as the
same may be amended from time to time (the "Plan"), and upon the terms and
conditions therein and hereinafter set forth, an aggregate of
                                  shares (the "Option Shares") of the common
stock of the Corporation ("Common Stock") at the price of $_______ per share
(the "Exercise Price"). A copy of the Plan, as currently in effect, is
incorporated herein by reference and is attached to this Award Agreement.

         This Option shall be exercisable only during the period (the "Exercise
Period") commencing on the dates set forth in Section 2 below, and ending at
5:00 p.m., Chula Vista, California time, on the date 15 years after the Grant
Date, such later time and date being hereinafter referred to as the "Expiration
Date," subject to earlier expiration in accordance with Section 5 in the event
of a Termination of Service.

         2. Method of Exercise of This Option. This Option may be exercised
during the Exercise Period, with respect to not more than the cumulative number
of Option Shares set forth below on or after the dates indicated, by giving
written notice to the Corporation as hereinafter provided specifying the number
of Option Shares to be purchased. The number of Option Shares that are
exercisable on a particular date pursuant to this Section 2 shall not be
accelerated by the Committee (as defined in the Plan) except, to the extent
provided in this Award Agreement, in the event of the death or disability of the
Optionee, in connection with a change in control (as defined in the Plan) or the
allowance of such acceleration by applicable OTS regulations.

Cumulative
Number of Option
Shares Exercisable

--------------------------------------------------------------------------------

Date

--------------------------------------------------------------------------------

                                                 ,              
                                                 ,              
                                                 ,              
                                                 ,              
                                                 ,              

NEXT PAGE



The notice of exercise of this Option shall be in the form prescribed by the
Committee referred to in Section 3 of the Plan and directed to the address set
forth in Section 11 below. The date of exercise is the date on which such notice
is received by the Corporation. Such notice shall be accompanied by payment in
full of the Exercise Price for the Option Shares to be purchased upon such
exercise. Payment shall be made (i) in cash, which may be in the form of a
check, money order, cashier's check or certified check, payable to the
Corporation, or (ii) by delivering shares of Common Stock already owned by the
Optionee having a Market Value equal to the Exercise Price, or (iii) a
combination of cash and such shares. Promptly after such payment, subject to
Section 3 below, the Corporation shall issue and deliver to the Optionee or
other person exercising this Option a certificate or certificates representing
the shares of Common Stock so purchased, registered in the name of the Optionee
(or such other person), or, upon request, in the name of the Optionee (or such
other person) and in the name of another in such form of joint ownership as
requested by the Optionee (or such other person) pursuant to applicable state
law.

         3. Delivery and Registration of Shares of Common Stock. The
Corporation's obligation to deliver shares of Common Stock hereunder shall, if
the Committee so requests, be conditioned upon the Optionee's compliance with
the terms and provisions of Section 11 of the Plan.

         4. Nontransferability of This Option. This Option may not be assigned,
encumbered, transferred, pledged or hypothecated except, (i) in the event of the
death of the Optionee, by will or the applicable laws of descent and
distribution, or (ii) pursuant to a "domestic relations order," as defined in
Section 414(p)(1)(B) of the Code, or (iii) in a gift to any member of the
Participant's immediate family or to a trust for the benefit of one or more of
such immediate family members. During the lifetime of the Optionee, this Option
shall be exercisable only by the Optionee or a person acting with the legal
authority of the Optionee unless it has been transferred as permitted hereby, in
which case it shall be exercisable only by such transferee. For the purpose of
this Section 4, a Participant's "immediate family" shall mean the Participant's
spouse, children and grandchildren. The provisions of this Option shall be
binding upon, inure to the benefit of and be enforceable by the parties hereto,
the successors and assigns of the Corporation and any person acting with the
legal authority of the Optionee or to whom this Option is transferred in
accordance with this Section 4.

         5. Termination of Service or Death of the Optionee. Except as provided
in this Section 5 and Section 8 below, and notwithstanding any other provision
of this Option to the contrary, this Option shall be exercisable only if the
Optionee has not incurred a Termination of Service at the time of such exercise.

         If the Optionee incurs a Termination of Service for any reason
excluding death and Termination of Service for Cause, the Optionee may, but only
within the period of one year immediately succeeding such Termination of Service
and in no event after the Expiration Date, exercise this Option to the extent
the Optionee was entitled to exercise this Option on the date of Termination of
Service. If the Optionee incurs a Termination of Service for Cause, all rights
under this Option shall expire immediately upon the giving to the Optionee of
notice of his termination, except as provided in Section 8 below.

NQSO-2NEXT PAGE



         In the event of the death of the Optionee prior to the Optionee's
Termination of Service or during the one year period referred to in the
immediately preceding paragraph, the person or persons to whom the Option has
been transferred pursuant to Section 4 may, but only to the extent the Optionee
was entitled to exercise this Option on the date of the Optionee's death,
exercise this Option at any time within the one year period following the death
of the Optionee, but in no event after the Expiration Date. Following the death
of the Optionee, the Committee may, in its sole discretion, as an alternative
means of settlement of this Option, elect to pay to the person to whom this
Option is transferred pursuant to Section 4 the amount by which the Market Value
per share of Common Stock on the date of exercise of this Option shall exceed
the Exercise Price per Option Share, multiplied by the number of Option Shares
with respect to which this Option is properly exercised. Any such settlement of
this Option shall be considered an exercise of this Option for all purposes of
this Option and of the Plan.

         6. Adjustments for Changes in Capitalization of the Corporation. In the
event of any change in the outstanding shares of Common Stock by reason of any
recapitalization, stock split, reverse stock split, stock dividend,
reorganization, consolidation, combination or exchange of shares, merger, or any
other change in the corporate structure of the Corporation or in the shares of
Common Stock, the number and class of shares covered by this Option and the
Exercise Price shall be appropriately adjusted by the Committee, whose
determination shall be conclusive.

         7. Effect of Merger or Other Reorganization. In the event of any
merger, consolidation or combination of the Corporation with or into another
corporation (other than a merger, consolidation or combination in which the
Corporation is the continuing corporation and which does not result in the
outstanding shares of Common Stock being converted into or exchanged for
different securities, cash or other property, or any combination thereof), the
Optionee shall have the right (subject to the provisions of the Plan and the
limitations contained herein), thereafter and during the Exercise Period, to
receive upon exercise of this Option an amount equal to the excess of the Market
Value on the date of such exercise of the securities, cash or other property, or
combination thereof, receivable upon such merger, consolidation or combination
in respect of a share of Common Stock over the Exercise Price, multiplied by the
number of Option Shares with respect to which this Option shall have been
exercised. Such amount may be payable fully in cash, fully in one or more of the
kind or kinds of property payable in such merger, consolidation or combination,
or partly in cash and partly in one or more of such kind or kinds of property,
all in the discretion of the Committee.

         8. Effect of Change in Control.  If a tender offer or exchange offer
for shares of the Corporation (other than such an offer by the Corporation) is
commenced, or if a change in control (as defined in the Plan) shall occur, this
Option shall (to the extent it is not then exercisable) become exercisable in
full upon the happening of such events; provided, however, that this Option
shall not become exercisable to the extent that it has previously been exercised
or otherwise terminated.

         9. Stockholder Rights Not Granted by This Option. The Optionee is not
entitled by virtue hereof to any rights of a stockholder of the Corporation or
to notice of meetings of stockholders or to notice of any other proceedings of
the Corporation.

NQSO-3NEXT PAGE



         10. Withholding Tax. Where the Optionee or another person is entitled
to receive Option Shares pursuant to the exercise of this Option, the
Corporation shall have the right to require the Optionee or such other person to
pay to the Corporation the amount of any taxes which the Corporation or any of
its Affiliates is required to withhold with respect to such Option Shares, or in
lieu thereof, to retain, or sell without notice, a sufficient number of such
shares to cover the amount required to be withheld, or, in lieu of any of the
foregoing, to withhold a sufficient sum from the Optionee's compensation payable
by the Corporation to satisfy the Corporation's tax withholding requirements.

         11. Notices. All notices hereunder to the Corporation shall be
delivered or mailed to it addressed to the Secretary of First PacTrust Bancorp,
Inc., 610 Bay Boulevard, Chula Vista, California 91910. Any notices hereunder to
the Optionee shall be delivered personally or mailed to the Optionee's address
noted below. Such addresses for the service of notices may be changed at any
time provided written notice of the change is furnished in advance to the
Corporation or to the Optionee, as the case may be.

         12. Plan and Plan Interpretations as Controlling. This Option and the
terms and conditions herein set forth are subject in all respects to the terms
and conditions of the Plan, which are controlling. Capitalized terms used herein
which are not defined in this Award Agreement shall have the meaning ascribed to
such terms in the Plan. All determinations and interpretations made in the
discretion of the Committee shall be final and conclusive upon the Optionee or
his legal representatives with regard to any question arising hereunder or under
the Plan.

         13. Optionee Service. Nothing in this Option shall limit the right of
the Corporation or any of its Affiliates to terminate the Optionee's service as
a director, advisory director, or employee, or otherwise impose upon the
Corporation or any of its Affiliates any obligation to employ or accept the
services of the Optionee.

         14. Amendment. The Committee may waive any conditions of or rights of
the Corporation or modify or amend the terms of this Award Agreement; provided,
however, that the Committee may not amend, alter, suspend, discontinue or
terminate any provision hereof which may adversely affect the Optionee without
the Optionee's (or his legal representative's) written consent.

         15. Optionee Acceptance. The Optionee shall signify his acceptance of
the terms and conditions of this Option by signing in the space provided below
and returning a signed copy hereof to the Corporation at the address set forth
in Section 11 above.

















NQSO-4NEXT PAGE



         IN WITNESS WHEREOF, the parties hereto have caused this Award Agreement
to be executed as of the date first above written.

FIRST PACTRUST BANCORP, INC.



By:  

--------------------------------------------------------------------------------

Hans R. Ganz, President and Chief
  Executive Officer

ACCEPTED:


 

--------------------------------------------------------------------------------

                                 


 

--------------------------------------------------------------------------------

(Street Address)


 

--------------------------------------------------------------------------------

(City, State and Zip Code)















NQSO-5END

